SULLIVAN, C. J.,
Dissenting. — My associates in their opinion denying a rehearing say: “No man secures or acquires a preference in contemplation of law who goes into the market and makes an honest purchase of property and pays the price therefor.” That statement is only partially true. If it were extended to include a purchase from one who had the right to sell the property purchased it would be complete and contain a well-recognized rule of law. But the difficulty in applying that rule of law to the ease at bar is the renter of water has no salable right to the use thereof except in connection with the land on which it has been used and to which land it had become perpetually dedicated under the provisions of our state constitution so long as the annual rental value thereof is paid.
A rehearing ought to be granted.